Corson, P. J.
(concurring specially.) I concur in affirming the order overruling the demurrer, upon the ground that it is alleged in the complaint that there was no meeting of the board of equalization in June, the time fixed by law for its meeting, and it does not affirmatively appear by the complaint that the board met at any other time. But I dissent from the proposition, stated in the opinion, that a failure of the board of equalization to meet at the time fixed by law is so far jurisdictional as to render the tax illegal and void. In my opinion, if the board subsequently met, and the plaintiffs appeared before it, or had notice and an opportunity to do so, the failure to meet at the time fixed by law was only an irregularity that could be cured, and was cured, by the legislative act. The legislature may, by a curative act, make valid any proceedings it could have authorized in the first instance. It will not be questioned, I apprehend, that the legislature possesses the power to change the time for the meeting of the board. If it has the power to make such change, it necessarily follows that it has the power, by a curative act, to make valid the meeting of the board at any other time, provided the plaintiffs were in fact heard, or had a fair opportunity to be heard. People v. McDonald, 69 N. Y. 362. It may appear, when an answer shall be filed, that there was a meeting of the board at a subsequent time, before which the plaintiffs appeared, or had an opportunity to appear. If so, I am of the opinion that the act of the legislature cured the irregularity.